Citation Nr: 0827977	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-21 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial compensable evaluation for 
right olecranon spur.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

5.  Entitlement to service connection for residuals of a nose 
fracture.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1976 to 
July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2007.  He 
submitted additional evidence at that hearing, along with a 
waiver of initial RO consideration of that evidence.

The December 2002 statement of the case included the issues 
of service connection for right and left ankle disorders.  
Although in his February 2003 VA Form 9 the veteran checked 
the box indicating that he wanted to appeal all of the issues 
listed in the statement of the case, he specifically 
discussed each issue addressed in that document except for 
the right and left ankle disorders.  Nor did he thereafter 
present argument as to the ankle disabilities.  At his 
hearing before the undersigned, the veteran agreed that the 
only issues on appeal were those identified on the title page 
of this action.

Given the above, the Board finds that the veteran is not 
seeking appellate review of the issues of service connection 
for right and left ankle disabilities. 

 
FINDINGS OF FACT

1.  At his December 5, 2007, Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of his appeal with respect to the 
issues of entitlement to higher initial evaluations for right 
and left knee disorders, and service connection for residuals 
of a nose fracture.

2.  The veteran does not have hepatitis, or any current 
residuals of hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met as to the issues of entitlement to 
higher initial evaluations for right and left knee disorders, 
and service connection for residuals of a nose fracture. 38 
U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007). 

2.  The veteran does not have hepatitis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right and left knee disorders, and residuals of a nose 
fracture

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).

Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).

The veteran, at his December 2007 hearing before the 
undersigned, withdrew his appeal as to the issues of 
entitlement to an initial rating in excess of 10 percent for 
right knee disability; entitlement to an initial rating in 
excess of 10 percent for left knee disability; and 
entitlement to service connection for residuals of a nose 
fracture.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to those issues, and they are dismissed.

II.  Hepatitis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA collectively provided the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in January 2004, February 2004, and 
March 2006 correspondences; the March 2006 correspondence 
addressed the information and evidence necessary to establish 
an initial disability rating and effective date in the event 
the veteran's claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO most recently 
readjudicated the claim in a March 2007 supplemental 
statement of the case, thereby resolving any deficiency in 
the timing of notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
In this regard the Board notes that at his hearing before the 
undersigned, the veteran indicated that he was unable to 
obtain service medical records pertaining to his hepatitis 
episode in service.  To the extent he suggests that his 
service medical records are incomplete, the Board points out 
that records of the referenced hospitalization (and follow up 
treatment) were provided to VA by the service department, and 
are on file.  There is no indication that the veteran's 
service medical records are incomplete.  

The record also reflects that the veteran was afforded a VA 
examination in July 2002.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service medical records show that the veteran was 
hospitalized in May 2000 for three days with a generalized 
sense of not feeling well, a sore throat, and itching after 
using a certain medication.  Laboratory studies on May 30, 
2000, and for the morning of May 31, 2000, showed that the 
veteran's alkaline phosphatase (ALP), alanine 
aminotransferase (ALT), aspartate aminotransferase (AST), and 
gamma-glutamyltranspeptidase (GGT) levels were elevated.  
Laboratory studies the evening of May 31, 2000 showed those 
values were all within the identified reference range for 
normal.  His symptoms were attributed to acute hepatitis, 
possibly related to allergic reaction.  The veteran was 
discharged with orders for follow up testing of his liver 
enzymes.  Such studies throughout June 2000 disclosed 
elevated liver enzyme levels.  Laboratory studies in July 
2000 showed slightly elevated GGT levels, but normal ALP, ALT 
and AST levels.  His hepatitis was described as acute and 
nearly resolved.  Laboratory studies for August 2000 showed 
normal liver enzyme levels, with no evidence of hepatitis A, 
B, or C.  The record shows that at a VA fee basis examination 
in March 2001 (conducted prior to the service department's 
decision to delay the veteran's retirement date) laboratory 
studies revealed that the veteran's ALP, ALT and AST levels 
were within the identified reference range for normal.  The 
report of the veteran's retirement examination documents his 
report of an episode of hepatitis in 2000; the examiner noted 
that the hepatitis had resolved.  The examination was 
otherwise silent for any reference to a finding or diagnosis 
of hepatitis.

On file are post-service records from a military hospital, 
from private sources of treatment, and from VA medical 
facilities covering the period from July 2002 to June 2006.  
Those records are silent for any reference to hepatitis, 
except by reference to his history of an allergic reaction in 
service to a certain medication.  Laboratory studies in 
January 2004 showed that his liver enzyme levels were within 
the identified reference range for normal.

At a July 2002 VA examination, the veteran reported 
experiencing drug-induced hepatitis in service, manifested by 
abnormal liver function tests.  Following examination of the 
veteran, the examiner diagnosed drug-induced hepatitis by 
history only, and concluded that the veteran had no residuals 
of hepatitis.  

In statements on file, and at his December 2007 hearing, the 
veteran testified that he developed hepatitis in service as a 
reaction to a drug he was prescribed.  He indicated that the 
episode left him hospitalized for several days, with elevated 
liver enzymes, and that he required four months of 
rehabilitation.  He asserted that the hepatitis he 
experienced in service resulted in liver damage.  He denied 
any post-service treatment for hepatitis.  When asked about 
symptoms such as fatigue he believed might be suggestive of 
post-service hepatitis, he noted that he developed sleep 
apnea.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be demonstrated through continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303(b); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994)

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The service records show that the veteran was hospitalized 
for three days in service for likely drug-induced hepatitis, 
and that he demonstrated elevated liver enzyme levels at that 
time and for the next month.  The service clinicians 
considered his hepatitis acute in nature, however, and by 
August 2000, his liver enzyme levels were normal, without 
evidence of a chronic form of hepatitis.  The service records 
moreover are silent for any findings or diagnosis of 
hepatitis since August 2000.  The liver enzymes were again 
normal when the veteran was tested in March 2001, and the 
examiner who conducted his retirement examination concluded 
that the hepatitis in 2000 had resolved.

In short, a chronic hepatitis disorder was not present in 
service, and the service medical records do not suggest the 
presence of liver damage or any other residual of hepatitis.

Moreover, the post-service medical records are entirely 
silent for any finding or diagnosis of hepatitis or any 
associated residuals, including liver damage.  The July 2002 
examiner concluded that the veteran had no hepatitis or 
residuals thereof.  Laboratory studies showed that his liver 
enzyme levels were normal.  The only reference to hepatitis 
in the post-service records consist of the history provided 
by the veteran of a hepatitis episode in service.
 
The Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The Board finds, however, that neither hepatitis nor 
associated residuals (liver damage, according to the veteran) 
is a medical condition subject to identification by a 
layperson.  The Board notes in this regard that in Jandreau, 
the Federal Circuit used a broken leg as an example of a 
medical condition capable of lay identification.  Whether a 
particular symptom such as fatigue represents hepatitis is, 
in the Board's opinion, a medical question.  Moreover, even 
if hepatitis were a condition capable of lay identification, 
the opinion of the July 2002 examiner (a medical 
professional) that the veteran did not have any residuals of 
hepatitis is of far greater probative value than the 
veteran's observations, particularly as it is supported by 
laboratory bloodwork showing that the veteran's liver enzyme 
levels are within normal limits, and that his complaints of 
fatigue were attributed to sleep apnea.
 
Given the July 2002 examiner's opinion that the veteran does 
not have hepatitis or any residuals thereof, the findings on 
laboratory studies since August 2000 showing that the 
veteran's liver enzymes are normal, and the absence of any 
competent evidence of a post-service hepatitis or residuals, 
the Board finds that the preponderance of the evidence is 
against the claim.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for hepatitis is denied.


REMAND

The veteran contends that evaluation assigned his right 
olecranon spur does not accurately reflect the severity of 
that disorder.

The record shows that the veteran has undergone only one VA 
examination addressing his right elbow disorder since his 
retirement from service.  At that July 2002 examination, he 
complained of pain and tenderness over the right olecranon 
process.  Physical examination confirmed the presence of 
tenderness over the olecranon process.  The examiner 
concluded that the veteran had minimal residuals associated 
with the olecranon spur, but notably did not include any 
findings as to the actual range of right elbow motion 
retained by the veteran.  The post-service treatment records, 
although occasionally noting right elbow pain, also do not 
include findings as to range of motion in the elbow.  The 
Board notes that the veteran was afforded a VA fee basis 
examination in March 2001 (before his retirement date was 
extended), but that examination did not provide any findings 
as to extension of the elbow, and preceded the veteran's 
retirement from service by more than one year.

The RO has evaluated the right elbow disorder as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5015 and 5205.  In essence, the veteran's disorder is 
rated based on limitation of motion of the affected part.  
Diagnostic Codes 5205 through 5208 identify the appropriate 
disability percentages for specified ranges of elbow motion.

Given that the July 2002 VA examination did not provide the 
findings necessary to properly evaluate the veteran's 
disorder, remand is required.
 
At his December 2007 hearing, the veteran testified that in 
addition to elbow pain, he sometimes experienced right arm 
numbness.  He explained that diagnostic studies had 
demonstrated the presence of a pinched nerve in the elbow.  
In connection with the hearing, the veteran submitted 
electrodiagnostic studies of the right upper extremity which 
were consistent with right ulnar and superficial radial 
sensory neuropathy.  Given the veteran's suggestion that his 
right elbow disorder involves a neurologic component, the VA 
examiner should address all manifestations of the service-
connected disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO should arrange for VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
veteran's service-connected right 
olecranon spur.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

The examiner should also indicate whether 
any neurologic condition of the right 
elbow present, to include ulnar and 
superficial radial sensory neuropathy, is 
a manifestation of the service-connected 
right olecranon spur.  The claims files 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims files was made. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


